                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

       Plaintiff,

v.                                                                      No. 18-cv-1078 CG/SMV

2016 RANGE ROVER SPORT
VIN: SALWR2VF7GA578165 and
$20,200.00 IN UNITED STATES CURRENCY,

       Defendants.

                                ORDER FOR STATUS REPORT

       THIS MATTER is before the Court sua sponte. At the most recent status conference, held

on July 11, 2019, counsel for Plaintiff indicated that it was close to settling with claimant

JP Morgan Chase Bank. [Doc. 13]. Counsel anticipated securing a settlement agreement with a

day or two. Id. Nearly four months have passed with no further action reflected on the docket.

Accordingly, counsel for Plaintiff must file a status report no later than December 3, 2019,

explaining the status of negotiations with claimant JP Morgan Chase Bank and any other claimant,

along with counsel’s plans to resolve this action in its entirety.

       IT IS SO ORDERED.


                                                                _____________________________
                                                                STEPHAN M. VIDMAR
                                                                United States Magistrate Judge
